Citation Nr: 1113938	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-33 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.  

2.  Entitlement to an increased rating in excess of 40 percent for right ulnar neuropathy.  

3.  Entitlement to an increased rating in excess of 10 percent for right elbow, recurrent ganglion cyst.  

4.  Entitlement to an increased rating in excess of 20 percent for scars, right elbow, status post removal of ganglion cysts and ulnar nerve translocation.  

5.  Entitlement to service connection for a right shoulder disability, claimed as secondary to the service-connected disability of right elbow, recurrent ganglion cyst.  

6.  Entitlement to service connection for degenerative disc disease of the cervical spine status post cervical fusion, claimed as secondary to the service-connected disability of right elbow, recurrent ganglion cyst.  

7.  Entitlement to service connection for cervical radiculopathy, left upper extremity (claimed as left arm condition), and claimed as secondary to the service-connected disability of right elbow, recurrent ganglion cyst.  

8.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine, claimed as secondary to the service-connected disability of right elbow, recurrent ganglion cyst.  

9.  Entitlement to service connection for radiculopathy, bilateral lower extremities (claimed as bilateral leg condition), claimed as secondary to degenerative disc disease, lumbosacral spine and/or right elbow, recurrent ganglion cyst.  

10.  Entitlement to a total disability evaluation based upon individual unemployability.  



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 and July 2009 decisions rendered by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  In the November 2007 decision, the RO denied reopening the Veteran's claim for service connection for asthma.  In the July 2009 decision, the RO issued a decision as to the remaining issues listed on the title page above.  

With respect to the claim to reopen service connection for asthma, the appellant was scheduled to present testimony during a hearing at the RO before a Veterans Law Judge in February 2011.  Prior to the hearing, however, in a January 2011 letter, he waived his right to testify during the hearing.  In the same letter, he indicated that he "has not waived his right to testify at the hearing in connection with the issues addressed in our letter and VA Form 9 dated January 14, 2011."  

In March 2011, the Board contacted the RO because the Board could not locate the VA Form 9 dated January 14, 2011 indentified in the letter.  In response, the RO provided a copy of the VA Form 9, which includes a date stamp indicating that it was faxed to the RO that same day.  The issues appealed in the VA Form 9 are addressed in the REMAND portion of the decision below and are remanded to the RO.


FINDINGS OF FACT

1.  In a September 1989 decision, the Board denied a claim for service connection for asthma.  Later, in an unappealed August 1998 decision, the RO denied reopening service connection for asthma.  

2.  The evidence received since the August 1998 RO decision, by itself or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for asthma and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1998 rating decision, which denied service connection for asthma, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (1998).

2.  The evidence received subsequent to the August 1998 rating decision is not new and material, and the claim for service connection for asthma is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA has satisfied certain duties to notify and assist the claimant in the development of the claim.  These duties to notify and assist a claimant in the development of their claim are prescribed by statute and implemented by regulation that can be found in Title 38 of the United States Code, and Title 38 of the Code of Federal Regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

"The purpose of [section 5103(a)] and [§ 3.159(b)] is to require that VA provide affirmative notification to the claimant prior to the initial decision in the case as to the evidence that is needed and who shall be responsible for providing it."  Overton v. Nicholson, 20 Vet. App. 427, 433 (2006), quoting Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

Here, in May 2007, prior to the adjudication of the claim, he was provided notice that set forth the requirements to reopen the previously denied claim on the basis of new and material evidence.  The letter also advised the Veteran that the claim was previously denied because an asthma disability was not found during service and to the extent that asthma preexisted service, was not aggravated during service.  The letter explained that the Veteran must submit evidence relating to those facts.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  

In addition, the content of the notice was appropriate, as it advised the appellant of the types of evidence that he needed to send to VA in order to substantiate the claim, as well as the types of evidence VA would assist in obtaining.  Specifically, he was informed of the responsibility to identify or to submit evidence directly to VA.  In addition, he was informed that the RO would obtain any VA records or other identified medical treatment records.  Furthermore, the RO specifically requested that the appellant provide it with or identify any other additional evidence that could help substantiate the claim, including complete authorizations to obtain VA and private medical evidence.  Finally, the letter advised the appellant of the evidence it had received in connection with the claim.  

Finally, the Court has held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The May 2007 provided notice of these elements.  

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service personnel and treatment records, as well as all identified and available VA and private medical records are associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  

The Board does observe that the Veteran has not been afforded a VA examination in connection with his application to reopen his claim for service connection for asthma.  However, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii) (2009).  

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran, and accordingly, the Board will proceed to a decision.

II.  Analysis

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Historically, the Veteran initially filed a claim seeking service connection for asthma in April 1988.  That same month, the RO denied the claim.  The Veteran filed a timely appeal to the Board.  In a September 1989 decision, the Board denied the claim.  Evidence before the Board included the Veteran's service treatment records and post-service private treatment records.  The Board indicated that no asthma disability was noted upon entry to service.  Although he was treated for viral bronchitis in 1979, the Board found that the condition resolved and upon discharge from service no current or chronic asthma disability was found.  The Board noted, however, that during the discharge examination, the Veteran reported a history of asthma as a child.  The post-service records consisted of lay statements from the Veteran, a 1986 hospital room report, and a 1988 VA treatment record.  The 1986 record showed treatment for bronchitis.  The 1988 record showed treatment for reactive airway disease.  In denying the claim, the Board found that the current treatment was too remote to be related to treatment for a bronchitis condition that resolved during service.  The Veteran did not appeal that decision and it became final.  38 C.F.R. § 20.1100.  

Thereafter, in August 1997, the Veteran again claimed entitlement to service connection for asthma.  He reported that he was recently treated for the condition at the Carraway Medical Center.  Evidence from the Carraway Medical Center was received.  The records, dated in 1996, showed hospital treatment for asthma and bronchitis.  The records noted a "history of asthma" but did not otherwise relate the disability to a period of active duty service.  

Other records obtained were VA outpatient treatment records.  Those records, from the period 1995 to 1996, include treatment for asthma.  One record, noted the Veteran's history in which he reported a history of asthma since 1979.  

In August 1998, the RO denied the claim.  In doing so, the RO noted the continuing evidence showing treatment for asthma, but noted that the evidence did not suggest that any pre-service asthma condition was aggravated beyond the normal progression of the disease during service.  The Veteran did not initiate an appeal, and the decision became final.  38 C.F.R. § 20.1103.  

In November 2006, the Veteran initiated the current claim seeking service connection for asthma.  

Records obtained include VA and private outpatient treatment records and lay statements from the Veteran.  The Board has reviewed the evidence received but finds that the evidence is not new and material requiring the claim to be reopened.  

First, as to the VA outpatient treatment records, of record are treatment records from 1982 through February 2010.  A February 1982 record of treatment for a ganglion cyst is instructive.  Therein, during an anesthesia pre-surgical consultation, the Veteran reported that his most recent asthma attack was during service in 1979.  However, the 1982 record is cumulative of evidence previously before VA at the time of the 1998 RO decision.  Specifically, treatment records at the time of the prior decision included VA outpatient treatment records showing that the Veteran had reported a history of asthma since 1979.  Significantly, the records from 1982, however, do not document current complaints or treatment for asthma.  

The vast majority of the remaining VA treatment records cover the period from 2003 to 2010.  While these more recent records show treatment for asthma, they do not include evidence to indicate that asthma had its onset during service or that any pre-existing asthma condition was aggravated during service.  Accordingly, these records are cumulative and do not require reopening the previously denied claim.  

Private treatment records provided are either duplicative of those previously submitted or pertain to treatment for other conditions.  For instance, records from Carraway Methodist Medical Center showing hospitalization for bronchitis in 1996 were previously considered, and, hence, are not new.  

There are very few lay statements from the Veteran addressing the claim.  Most of his contentions are set forth on his VA Form 9, Substantive Appeal to the Board.  Therein, he states that he told the truth upon discharge from service when he reported that he had asthma as a child.  He states that the problem got worse during service and that he continued to be treated for asthma.  These lay statements proffered by the Veteran cannot be considered material as to the crucial medical question presented, whether the Veteran had a chronic lung disability during service, whether a preexisting lung condition was aggravated by service, or whether a current asthma disability is related to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010).  Indeed, as noted, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons, such as the Veteran, are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted '[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108.' The Board is clearly aware of the relaxed standard that has developed over the recent years with respect to accepting lay evidence in lieu of a medical opinion.  However, the Board is equally aware of no Court decision that has overruled the holding in Routen.

Finally, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to relate the Veteran's asthma to his active service.  The newly submitted evidence of record, while showing treatment for current treatment for asthma still fails to show that the Veteran suffered from asthma in service, that any pre-existing asthma condition was aggravated by service or that asthma is otherwise related to his active service.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger the duty to assist under VCAA.


ORDER

In the absence of new and material evidence, the request to reopen the previously denied claim of service connection for asthma is denied.  


REMAND

As noted in the Introduction, the Board contacted the RO in order to ascertain the whereabouts of a substantive appeal as to Issues 2-10 noted on the Title Page above.  In March 2011, the Board received a copy of appellant's VA Form 9, Appeal to the Board of Veterans' Appeals.  Therein, the appellant requested a hearing with a Veterans Law Judge to be held at the Regional Office.  Critically, in a January 26, 2011 letter, while the appellant waived his right to testify as to the issue addressed in the decision above, he expressly did not waive his right to testify as to the remaining issues on appeal.  Under such circumstances, he must be scheduled for a hearing before a Veterans Law Judge.  

To date, the appellant has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2010).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing at the RO before a Veterans Law Judge following the usual procedures set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2010).  Appropriate notification should also be provided to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


